MEMORANDUM **
California state prisoner Kenneth Emanuel Baptiste appeals pro se from the district court’s judgment dismissing without prejudice his state law negligence claim. We review for abuse of discretion the district court’s refusal to exercise supplemental jurisdiction. See Ove v. Gwinn, 264 F.3d 817, 821 (9th Cir.2001). We affirm.
The district court did not abuse its discretion when it declined to exercise supplemental jurisdiction over Baptiste’s state claims after it had granted summary judg*626ment on all claims over which it had original jurisdiction. See 28 U.S.C. § 1367(c); cf. Bahrampour v. Lampert, 356 F.3d 969, 978 (9th Cir.2004).
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.